— Judgment (denominated an order) of Supreme Court, New York County (Harold J. Rothwax, J.), entered October 18, 1985, which denied and dismissed petitioner’s application for a writ of habeas corpus, unanimously reversed, on the law and the facts, without costs, and the writ is granted to the extent of fixing bail at $2,500.
On August 13, 1985, Elvis Cruz was arrested and charged with criminal sale of a controlled substance in the first degree, a class A-l felony. He was arraigned in Bronx County on August 14, 1985 and bail was fixed at $2,500, which petitioner posted for his release. The case was then transferred to New York County.
On October 9, 1985, when petitioner appeared in the Special Narcotics Part, there was a dispute as to whether petitioner and his codefendants were represented by the same attorney, and as to whether the attorney could properly represent multiple defendants.
The court directed Cruz and one codefendant each to retain his own attorney, and fixed bail at $10,000 for each defendant. So far as appears, there was no change in circumstances warranting the increase in bail. The record is barren of any evidence that the court considered the requisite standards (CPL 510.30 [2] [a]). Thus, there was an abuse of discretion. Accordingly, we have fixed bail at $2,500, as originally set.
The People’s motion to enlarge the record to include the minutes of Justice Altman’s October 21, 1985 reconsideration proceeding is granted. Petitioner’s cross motion to strike the People’s brief is denied. Concur — Murphy, P. J., Sullivan, Ross, Carro and Fein, JJ.